DETAILED ACTION
This action is written in response to the application filed 7/12/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 recites in part “... input to a sane neuron.” The Examiner suggests to following correction: “input to a same neuron.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a device comprising a memory and a processor, which is a machine.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind (but for the recitation of generic computer components):
extracting a plurality of subgraphs from a graph including a plurality of nodes and a plurality of edges;
This is akin to a human judgment. 
calculating a distance between the plurality of subgraphs extracted; and
This is akin to a human judgment, which could be performed according to one of a small number of common mathematical formulas, perhaps with the aid of pencil and paper.
designing, based on the distance calculated, a neural network in that at least a part of the graph is set to an input.
This is akin to a human judgment.
The Examiner notes that neither training nor implementing a neural network can be practically performed as a mental process. However, designing a neural network, i.e. choosing a number of layers, numbers of nodes per layer, node activation functions, types of connections, etc., can be performed as a mental process.
Therefore, the claim recites a mental process.
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Graphs are mathematical models which can be used to address problems in many problem-solving areas,1 and the claim is not limited to any particular real-world problem.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is that it must be performed using a memory and at least one processor. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 9 and 10, which recite an analogous method and computer-readable medium, respectively, as well as to dependent claims 2-8. The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 2 additionally recites “wherein the operations further comprises determining input to a neuron, based on the distance.”
This is an additional mental process.
Dependent claim 3 additionally recites “wherein a subgraph and another subgraph of which the distance from the subgraph is a threshold value or less among the plurality of subgraphs are input to a sane neuron.”
This is an additional detail about the mental process identified in the independent claim.
Dependent claim 4 additionally recites “wherein a subgraph commonly including at least any one of the plurality of nodes, among the plurality of subgraphs is input to a same neuron.”
This is an additional detail about the mental process identified in the independent claim.
Dependent claim 5 additionally recites “wherein the operations further comprises shortening the distance as more nodes are shared, when two subgraphs share nodes.”
This is an additional mental process.
Dependent claim 6 additionally recites “wherein the operations further comprises calculating the distance, based on a weight assigned to an edge connecting a subgraph and another subgraph.”
This is an additional mental process.
Dependent claim 7 additionally recites “wherein the operations are recursively executed.”
This limitation amounts to recursively performing the mental process identified in the independent claim.
Dependent claim 8 additionally recites “wherein the operations further comprises causing the neural network designed to perform learning.”
This is insignificant post-solution activity.
The Examiner notes that training a neural network cannot be practically performed as a mental step. However, the limitation at hand merely recites causing the neural network to be trained. The broadest reasonable interpretation could encompass merely initiating training of the neural network (by a computer).
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarselli. (Scarselli F, Gori M, Tsoi AC, Hagenbuchner M, Monfardini G. The graph neural network model. IEEE transactions on neural networks. 2008 Dec 9;20(1):61-80.)
Regarding claims 1, 9 and 10, Scarselli discloses an information processing device, (and a related method and non-transitory computer-readable medium) comprising:
a memory; and at least one processor coupled to the memory, the processor performing operations, the operations comprising:
The Examiner notes that a memory and a processor are inherent throughout the Scarselli disclosure.
extracting a plurality of subgraphs from a graph including a plurality of nodes and a plurality of edges;
P. 63: “A graph G is a pair (N, E), where is the set of nodes and is the set of edges. The set ne[n] stands for the neighbors of E, i.e., the nodes connected to by an arc, while co[n] denotes the set of arcs having n as a vertex.”P. 73, sec. A: “The subgraph matching problem consists of finding the nodes of a given subgraph in a larger graph.”
calculating a distance between the plurality of subgraphs extracted; and
P. 63: “Formally, for each node n in a positional graph, there exists an injective function vn : nd[n] [Wingdings font/0xE0] {1, ... | N }, which assigns to each neighbor u of n a position vn(u). Note that the position of the neighbor can be implicitly used for storing useful information. For instance, let us consider the example of the region adjacency graph [see Fig. 1(b)]: can be used to represent the relative spatial position of the regions, e.g., might enumerate the neighbors of a node , which represents the adjacent regions, following a clockwise ordering convention.”P. 64, first col.: “Remark 1: Different notions of neighborhood can be adopted. For example, one may wish to remove the labels lne[n], since they include information that is implicitly contained in xne[n]. Moreover, the neighborhood could contain nodes that are two or more links away from n.” (Emphasis added.)The Examiner notes that since the neighbors of a particular node are defined according to their distance from that particular node, the distance must be calculated. Thus, this operation is inherent in the passages above.
designing, based on the distance calculated, a neural network in that at least a part of the graph is set to an input.
PP. 62-63: “In this paper, we present a supervised neural network model, which is suitable for both graph and node-focused applications. This model unifies these two existing models into a common framework. We will call this novel neural network model a graph neural network (GNN). It will be shown that the GNN is an extension of both recursive neural networks and random walk models and that it retains their characteristics.”See also figs. 2 and 3, reproduced below.
    PNG
    media_image1.png
    451
    516
    media_image1.png
    Greyscale
Scarselli fig. 2.
    PNG
    media_image2.png
    862
    701
    media_image2.png
    Greyscale
Scarselli fig. 3: “Graph (on the top), the corresponding encoding network (in the middle), and the network obtained by unfolding the encoding network (at the bottom). The nodes (the circles) of the graph are replaced, in the encoding network, by units computing fw and gw (the squares). When fw and gw are implemented by feedforward neural networks, the encoding network is a recurrent neural network. In the unfolding network, each layer corresponds to a time instant and contains a copy of all the units of the encoding network. Connections between layers depend on encoding network connectivity.” (Emphasis added.)

Regarding claim 2, Scarselli discloses the further limitation wherein the operations further comprises determining input to a neuron, based on the distance.
P. 64, first col.: “Let fw be a parametric function, called local transition function, that expresses the dependence of a node n on its neighborhood and let gw be the local output function that describes how the output is produced.”The Examiner notes that the output of a neuron in a graph neural network is the input of another neuron. See e.g. fig. 2 and fig. 3.

Regarding claim 3, Scarselli discloses the further limitation wherein a subgraph and another subgraph of which the distance from the subgraph is a threshold value or less among the plurality of subgraphs are input to a sane neuron.
P. 64, first col.: “Remark 1: Different notions of neighborhood can be adopted. For example, one may wish to remove the labels lne[n], since they include information that is implicitly contained in xne[n]. Moreover, the neighborhood could contain nodes that are two or more links away from n.” (Emphasis added.)P. 64, first col.: “Let fw be a parametric function, called local transition function, that expresses the dependence of a node n on its neighborhood and let gw be the local output function that describes how the output is produced.”

Regarding claim 4, Scarselli discloses the further limitation wherein a subgraph commonly including at least any one of the plurality of nodes, among the plurality of subgraphs is input to a same neuron.
Fig. 3, reproduced above. The Examiner notes that because the neural network depicted is fully connected, every node (each representing a subgraph) is connected to every other node in the subsequent layer. For example, {l2, l(2,3)} is connected to {l3, l(4,3)} in the subsequent layer.

Regarding claim 7, Scarselli discloses the further limitation wherein the operations are recursively executed.
P. 68, second col.: “In particular, recursive neural networks [17] are a special case of GNNs”.P. 68: “Thus, in the recursive neural network model, the encoding networks are FNNs.”

Regarding claim 8, Scarselli discloses the further limitation wherein the operations further comprises causing the neural network designed to perform learning.
P. 69, second col.: “For the sake of simplicity, the cost is derived assuming that the training set contains just one graph G. Such an assumption does not cause any loss of generality, since the graphs of the training set can always be merged into a single graph.” (Emphasis added.)P. 73: “In every trial, the training procedure performed at most 5000 epochs and every 20 epochs the GNN was evaluated on the validation set.” (Emphasis added.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Scarselli (primary reference) (Scarselli F, Gori M, Tsoi AC, Hagenbuchner M, Monfardini G. The graph neural network model. IEEE transactions on neural networks. 2008 Dec 9;20(1):61-80.)
Gao (Gao X, Xiao B, Tao D, Li X. A survey of graph edit distance. Pattern Analysis and applications. 2010 Feb;13(1):113-29.)
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Scarselli and Gao.
Regarding claim 5, Gao discloses the further limitation which Scarselli does not disclose wherein the operations further comprises shortening the distance as more nodes are shared, when two subgraphs share nodes.

P. 122, sec. 4.1.5: Method based on subgraph and super graph. “A cost function C is defined as a vector consisting of non-negative real functions
    PNG
    media_image3.png
    45
    473
    media_image3.png
    Greyscale
where v, v1 ∈ V1, e, e1 ∈ E1, v2 ∈  V2, e2 ∈ E2 and the components orderly represent costs for node deletion, node insertion, node substitution, edge deletion, edge insertion and edge substitution.”
At the time of filing, it would have been obvious to a person of ordinary skill to use a graph edit distance metric which considers the number of common nodes between two subgraphs being compared (as taught by Gao) in combination with the teachings of Scarselli. This would provide meaningful insight into the similarity between the structures inherent in the two graphs. Both Scarselli and Gao are directed to methods for graph analysis.

Regarding claim 6, Gao discloses the further limitation which Scarselli does not discloses wherein the operations further comprises calculating the distance, based on a weight assigned to an edge connecting a subgraph and another subgraph.

    PNG
    media_image4.png
    301
    698
    media_image4.png
    Greyscale
Excerpt from p. 118, second col. The Examiner notes that an internode distance (i.e. dv(v’1, v’2) above) is equivalent to a weight assigned to an edge between the nodes v1 and v2.An Intergraph (or inter subgraph) distance is calculated based on the result above, as described at p. 118, first col.: “A cost function is defined for each operation and the cost for this edit operation sequence is sum of costs for all operations in the sequence. The sequence of edit operations and its cost needed for transforming a data graph into a model graph is not unique, but the least cost is exclusive. Then edit operation sequence with the least cost is requested and its cost is the GED between these two graphs.” (Emphasis added.)
The obviousness analysis of claim 5 applies equally here.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Hamilton discloses, inter alia, techniques for extracting graph information to inform the design of a neural network. See especially sec. 2.3, including fig. 6. (Hamilton WL, Ying R, Leskovec J. Representation learning on graphs: Methods and applications. arXiv preprint arXiv:1709.05584. 2017 Sep 17.) [The Examiner has identified this document as relevant art, but it does not appear to be prior art under §102.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vincent Gonzales/Primary Examiner, Art Unit 2124





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For instance, per the Applicant’s written description, graphs can be used to express “a business model, a social network, and a chemical structure”. ([0002])